

	

		II

		109th CONGRESS

		2d Session

		S. 2504

		IN THE SENATE OF THE UNITED STATES

		

			April 4, 2006

			Mr. Kennedy introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To eliminate child poverty.

	

	

		1.Short

			 titleThis Act may be cited as

			 the End Child Poverty

			 Act.

		2.FindingsCongress makes the following

			 findings:

			(1)More than

			 13,000,000 children in the United States who are younger than 18 live below the

			 poverty line.

			(2)Most parents of

			 poor children are playing by the rules by working to support their families.

			 Despite their efforts, many of these parents still cannot help their children

			 get ahead. Seven out of 10 poor children live in a working family and 1 poor

			 child in 3 lives with a full-time year-around worker.

			(3)Poor children are

			 at least twice as likely as non-poor children to suffer stunted growth or lead

			 poisoning, or to be kept back in school. Poor children score significantly

			 lower on reading, mathematics, and vocabulary tests when compared with

			 otherwise similar non-poor children. In more than half of poor households with

			 children in the United States, the members of the households experience serious

			 deprivations during the year, including lack of adequate food, utility

			 shutoffs, crowded or substandard housing, or lack of needed medical

			 care.

			(4)Over 8,000,000

			 children under age 18 in the United States lack health insurance. With a 2004

			 uninsured rate of 18.9 percent, poor children are more likely to be uninsured

			 than children generally.

			(5)(A)The members of 1 in 6

			 households with children in the United States are hungry or on the verge of

			 hunger, largely due to inadequate household income.

				(B)Hungry children—

					(i)tend to lack nutrients vital to

			 healthy brain development;

					(ii)tend to have difficulty focusing

			 their attention and concentrating in school; and

					(iii)often have greater emotional and

			 behavioral problems, have weaker immune systems, and are more susceptible to

			 infections, including anemia, than other children.

					(6)Child poverty has

			 risen significantly, by 1,440,000 since 2000.

			(7)The poverty rate

			 for children in the United States is substantially higher than that in most

			 other wealthy industrialized nations.

			(8)Children in the

			 United States are more likely to live in poverty than any other age group in

			 the United States.

			(9)African-American

			 and Latino children are much more likely to live in poverty than White

			 children. One third of African-American children are low-income, as are nearly

			 a third of Latino children.

			(10)Great Britain

			 made a public commitment to cut child poverty in half in 10 years, and end

			 child poverty by 2020, and it has already successfully lifted 2,000,000

			 children out of poverty.

			(11)Poverty is a

			 moral issue and Congress has a moral obligation to address it.

			3.PurposesThe purposes of this Act are—

			(1)to set a national goal of cutting child

			 poverty in half within a decade, and eliminating child poverty entirely as soon

			 as possible; and

			(2)to establish a

			 Child Poverty Elimination Trust Fund as an initial measure to fund Federal

			 programs to achieve that goal.

			4.Development of

			 plan by Child Poverty Elimination Board

			(a)In

			 generalThere is established a board to be known as the Child

			 Poverty Elimination Board (referred to in this Act as the

			 Board).

			(b)Composition

				(1)AppointmentsThe

			 Board shall be composed of 12 voting members, to be appointed not later than 60

			 days after the date of enactment of this Act, as follows:

					(A)SenatorsOne

			 Senator shall be appointed by the majority leader of the Senate, and one

			 Senator shall be appointed by the minority leader of the Senate.

					(B)Members of the

			 house of representativesOne Member of the House of

			 Representatives shall be appointed by the Speaker of the House of

			 Representatives, and one Member of the House of Representatives shall be

			 appointed by the minority leader of the House of Representatives.

					(C)Additional

			 members

						(i)AppointmentTwo

			 members each shall be appointed by—

							(I)the Speaker of

			 the House of Representatives;

							(II)the majority

			 leader of the Senate;

							(III)the minority

			 leader of the House of Representatives; and

							(IV)the minority

			 leader of the Senate.

							(ii)ExpertiseMembers

			 appointed under this subparagraph shall be appointed on the basis of

			 demonstrated expertise in child poverty issues.

						(2)Period of

			 appointment; vacanciesMembers shall be appointed for the life of

			 the Board. Any vacancy on the Board shall be filled in the manner in which the

			 original appointment was made. The vacancy shall not affect the power of the

			 remaining members to execute the duties of the Board.

				(3)Chairperson and

			 vice chairmanThe Board shall elect a chairperson and a vice

			 chairperson from among the members of the Board.

				(4)MeetingsThe

			 Board shall first meet not later than 30 days after the date on which all

			 members are appointed, and the Board shall meet thereafter at the call of the

			 chairperson or vice chairperson or a majority of the members.

				(c)Plan and

			 report

				(1)PlanThe

			 Board shall meet regularly to develop a plan for cutting child poverty in half

			 within a decade, and eliminating child poverty entirely as soon as possible.

			 The plan shall include recommendations for allocations of funds from the Child

			 Poverty Elimination Trust Fund established in section 9511 of the Internal

			 Revenue Code of 1986, to carry out the plan.

				(2)ReportNot

			 later than 1 year after the date of enactment of this Act, the Board shall

			 prepare and submit a report containing the plan to the Committee on Education

			 and the Workforce of the House of Representatives, the Committee on Health,

			 Education, Labor, and Pensions of the Senate, and the President.

				(d)Powers

				(1)Hearings and

			 sessionsThe Board may hold such hearings, sit and act at such

			 times and places, take such testimony, and receive such evidence as the Board

			 considers appropriate. The Board may administer oaths or affirmations to

			 witnesses appearing before it.

				(2)Access to

			 informationThe Board may secure directly from any Federal agency

			 information necessary to enable the Board to carry out this Act, if the

			 information may be disclosed under section 552 of title 5, United States Code.

			 Subject to the previous sentence, on the request of the chairperson or vice

			 chairperson of the Board, the head of such agency shall furnish such

			 information to the Board.

				(3)Use of

			 facilities and servicesUpon the request of the Board, the head

			 of any Federal agency may make available to the Board any of the facilities and

			 services of such agency.

				(4)Personnel from

			 other agenciesOn the request of the Board, the head of any

			 Federal agency may detail any of the personnel of such agency to serve as an

			 Executive Director of the Board or assist the Board in carrying out the duties

			 of the Board. Any detail shall not interrupt or otherwise affect the civil

			 service status or privileges of the Federal employee.

				(5)Voluntary

			 serviceNotwithstanding section 1342 of title 31, United States

			 Code, the chairperson of the Board may accept for the Board voluntary services

			 provided by a member of the Board.

				(e)Compensation

				(1)PayMembers

			 of the Board shall serve without compensation.

				(2)Travel

			 expensesMembers of the Board shall be allowed reasonable travel

			 expenses, including a per diem allowance, in accordance with section 5703 of

			 title 5, United States Code, when performing duties of the Board.

				5.Issuance and

			 implementation of plan

			(a)IssuanceNot later than 90 days after receiving the

			 report containing the plan developed by the Board under section 4(c), the

			 President shall review the report, and shall issue a plan for cutting child

			 poverty in half within a decade, and eliminating child poverty entirely as soon

			 as possible. The plan shall include specifications and allocations of funds to

			 be made from the Child Poverty Elimination Trust Fund, to carry out the

			 plan.

			(b)Relationship to

			 Board PlanThe plan issued under subsection (a) shall be the same

			 as the plan developed by the Board under section 4(c) except insofar as the

			 President may determine, for good cause shown and stated together with the plan

			 issued under subsection (a), that a modification of the Board's plan would be

			 more effective for eliminating child poverty.

			(c)ImplementationNot

			 later than 90 days after issuing a plan under subsection (a), the President

			 shall ensure the implementation of the plan issued under subsection (a), and

			 shall work with Congress to ensure funding for the implementation of the

			 plan.

			6.Imposition of

			 individual income tax surcharge to fund Child Poverty Elimination Fund

			(a)In

			 generalSection 1 of the Internal Revenue Code of 1986 (relating

			 to imposition of tax on individuals) is amended by adding at the end the

			 following new subsection:

				

					(j)Additional

				income tax

						(1)In

				generalIf the adjusted gross income of an individual exceeds the

				threshold amount, the tax imposed by this section (determined without regard to

				this subsection) shall be increased by an amount equal to 1 percent of so much

				of the adjusted gross income as exceeds the threshold amount.

						(2)Threshold

				amountsFor purposes of this subsection, the term

				threshold amount means—

							(A)$1,000,000 in the

				case of a joint return, and

							(B)$500,000 in the

				case of any other return.

							(3)Tax not to

				apply to estates and trustsThis subsection shall not apply to an

				estate or

				trust.

						.

			(b)Coordination

			 with minimum taxSection 55(c) of the Internal Revenue Code of

			 1986 (defining regular tax) is amended by redesignating paragraph (3) as

			 paragraph (4) and by inserting after paragraph (2) the following new

			 paragraph:

				

					(3)Coordination

				with minimum taxSolely for purposes of this section, section

				1(j) shall not apply in computing the regular

				tax.

					.

			(c)Establishment

			 of Child Poverty Elimination Fund

				(1)In

			 generalSubchapter A of

			 chapter 98 of the Internal Revenue Code of 1986 (relating to trust fund code)

			 is amended by adding at the end the following:

					

						9511.Child Poverty

				Elimination Trust Fund

							(a)Creation of

				Trust FundThere is established in the Treasury of the United

				States a trust fund to be known as the Child Poverty Elimination Trust

				Fund (referred to in this section as the Trust Fund),

				consisting of such amounts as may be appropriated or credited to the Trust Fund

				as provided in this section or section 9602(b).

							(b)Transfers to

				Trust FundThere is hereby appropriated to the Trust Fund an

				amount equivalent to the increase in revenues received in the Treasury as the

				result of the surtax imposed under section 1(j).

							(c)Distribution of

				amounts in Trust FundAmounts in the Trust Fund shall be

				available, as provided by appropriation Acts, to make expenditures in

				connection with Federal programs designed to carry out the plan issued by the

				President under section 5 of the End Child Poverty Act, to eliminate child

				poverty.

							.

				(2)Conforming

			 amendmentThe table of sections for subchapter A of chapter 98 of

			 such Code is amended by adding at the end the following:

					

						

							Sec. 9511. Child Poverty Elimination Trust

				Fund.

						

						.

				(d)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2005.

			(e)Section

			 15 not To applyThe amendment

			 made by subsection (a) shall not be treated as a change in a rate of tax for

			 purposes of section 15 of the Internal Revenue Code of 1986.

			

